

SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this "Agreement") is dated as of August 14, 2006, by
ADVANCE NANOTECH, INC., a Delaware corporation (the "Grantor"), in favor of JANO
HOLDINGS LIMITED, a Gibraltar corporation (the "Lender").
 
Recitals
 
WHEREAS, pursuant to that certain letter agreement (the "Letter Agreement") of
even date herewith between the Grantor and Lender, Lender has made available a
senior, secured credit facility in the aggregate principal amount of up to
Twenty Million Dollars ($20,000,000);
 
WHEREAS, pursuant to that certain Note of even date herewith, issued by the
Grantor in favor of the Lender (as the same may from time to time be amended,
modified, supplemented or restated, the "Note"), Grantor has promised to pay the
Obligations (as defined herein) to the Lender; and
 
WHEREAS, the obligations of the Lender under the Letter Agreement are subject to
the condition, among others, that Grantor shall have executed and delivered to
Lender this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Grantor, Grantor hereby represents,
covenants and agrees with Lender as follows:
 

1.  
Definitions.

 

a.  
When used in this Agreement the following terms shall have the following
meanings (such meanings being equally applicable to both the singular and plural
forms of the terms defined):

 
"Collateral" has the meaning assigned to such term in Section 2 of this
Agreement.
 
"Contracts" means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or instruments), whether in written or
electronic form, in or under which Grantor now holds or hereafter acquires any
right, title or interest, including, without limitation, with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.
 
"Copyrights" means all of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Grantor) by Grantor or in which
Grantor now holds or hereafter acquires or receives any right or interest, in
whole or in part: (a) all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof or any other
country; (b) registrations, applications, recordings and proceedings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (c) any continuations, renewals
or extensions thereof; (d) any registrations to be issued in any pending
applications, and shall include any right or interest in and to work protectable
by any of the foregoing which are presently or in the future owned, created or
authorized (as a work for hire for the benefit of Grantor) or acquired by
Grantor, in whole or in part; (e) prior versions of works covered by copyright
and all works based upon, derived from or incorporating such works; (f) income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to copyrights, including, without limitation, damages, claims and
recoveries for past, present or future infringement; (g) rights to sue for past,
present and future infringements of any copyright; and (h) any other rights
corresponding to any of the foregoing rights throughout the world.
 
 
1

--------------------------------------------------------------------------------

 
"Obligations" has the meaning set forth in Section 3 of this Agreement.
 
"Patents" means all of the following in which Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (b) all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (f) rights to sue for past, present and future infringements
of any patent.
 
"Trademark" means any of the following in which Grantor now holds or hereafter
acquires any interest: (a) all trademarks, whether registered or unregistered,
held pursuant to the laws of the United States, and State thereof, or any
country; (b) registrations, applications, recordings and proceedings in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country; (c) any
continuations, renewals or extensions thereof; (d) any registrations to be
issued in any pending applications (e) income, royalties, damages, claims and
payments now and hereafter due and/or payable with respect to trademarks,
including, without limitation, damages, claims and recoveries for past, present
or future infringement; (g) rights to sue for past, present and future
infringements of any trademark; and (h) any other rights corresponding to any of
the foregoing rights throughout the world.
 
 
2

--------------------------------------------------------------------------------

 
"UCC" means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York; provided, however, in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of Lender's security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term "UCC" shall mean the Uniform Commercial Code (Including the
Articles thereof) as in effect at such time in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions. In
addition, the following terms shall' have the meanings set forth for such terms
in the UCC: "Account," "Account Debtor," "Chattel Paper" (including tangible and
electronic chattel paper), "Commercial Tort Claims," "Commodity Account,"
"Deposit Account," "Documents," "Equipment," "Fixtures," "Fixture Filing,"
"General Intangible" (including, without limitation, Payment Intangibles,
Copyrights, Patents, Trademarks, designs, drawings, technical information,
marketing plans, customer lists, trade secrets, proprietary or confidential
information, inventions (whether or not patentable), procedures, know-how,
models and data), "Instrument," "Intellectual Property," "Inventory" (including
all goods held for sale or lease or to be furnished under a contract of service,
and including returns and repossessions), "Investment Property" (including
Securities; Securities Accounts and Securities entitlements), "Letter-of Credit
Right" (whether or not the letter of credit is evidenced by a writing), "Payment
Intangibles," "Proceeds," "Promissory Notes," "Securities," "Securities
Account," "Securities Entitlement" and "Supporting Obligations." Each of the
foregoing terms shall include all of such items now owned, or hereafter
acquired, by Grantor.
 

b.  
Except as otherwise defined herein, all capitalized terms used in this Agreement
have the meanings stated in the Note.

 

2.  
Grant of Security. As collateral security for the full, prompt, complete and
final payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all the Obligations, Grantor hereby grants to
Lender a lien on and security interest in, all of Grantor's right, title and
interest in, to and under the following, whether now owned or hereafter acquired
(all of which being collectively referred to herein as the "Collateral"):

 

a.  
All Accounts of Grantor (including, but not limited to, and notwithstanding
anything in this Agreement to the contrary, any and all proceeds, money or
accounts under all Contracts (without exception).

 

b.  
All Chattel Paper of Grantor;

 
 
3

--------------------------------------------------------------------------------

 

c.  
All Contracts of Grantor;

 

d.  
All Deposit Accounts of Grantor;

 

e.  
All Documents of Grantor;

 

f.  
All Equipment of Grantor;

 

g.  
All Fixtures of Grantor;

 

h.  
All General Intangibles of Grantor;

 

i.  
All Instruments of Grantor, including, without limitation, Promissory Notes;

 

j.  
All Inventory of Grantor;

 

k.  
All Investment Property of Grantor;

 

l.  
All Letter-of-Credit Rights of Grantor;

 

m.  
All Supporting Obligations of Grantor;

 

n.  
All property of Grantor held by Lender, including, without limitation, all
property of every description now or hereafter in the possession or custody of
or in transit to Lender for any purpose, including, without limitation,
safekeeping, collection or pledge, for the account of Grantor, or as to which
Grantor may have any right or power;

 

o.  
All other goods and personal property of Grantor wherever located, whether
tangible or intangible, and whether now owned or hereafter acquired, existing,
leased or consigned by or to Grantor, except those goods and personal property
which are excluded pursuant to Section 2(c) or 2(h) hereunder; and

 

p.  
To the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for and rents, profits and
products of each of the foregoing.

 
If Grantor shall at any time acquire a Commercial Tort Claim, Grantor shall
promptly notify the Lender in a writing signed by Grantor of the brief details
thereof and grant to Lender in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Lender.
 
Grantor hereby authorizes the Lender to file, without Grantor's signature
thereon and at Grantor's expense, financing statements, continuation statements
(including "in lieu" continuation statements) and amendments thereto, that
describe the Collateral and which contain any other information required by Part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including if Grantor
is an organization, the type of organization and any organization identification
number issued to Grantor.
 
 
4

--------------------------------------------------------------------------------

 

3.  
Security for Obligations. This Agreement secures the payment of (i) all of the
unpaid principal amount of, and accrued interest on (including any interest that
accrues after the commencement of any bankruptcy proceeding) the Note, (ii) the
obligation of Grantor to pay any fees, costs and expenses of Lender under the
Note, and (iii) all other obligations, liabilities and indebtedness owed by
Grantor to the Lender under the Note, in each case, whether now existing or
hereafter incurred (collectively, the "Obligations").

 

4.  
Rights of Lender; Collection of Accounts.

 

a.  
Grantor expressly agrees that Grantor shall remain liable under each of its
Contracts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder and that Grantor shall perform all of
its duties and obligations thereunder such that the Grantor shall not be deemed
to be in breach of each such Contract. The Lender shall not have any obligation
or liability under any Contract by reason of or arising out of this Agreement or
the granting to the Lender of a lien therein or the receipt by the Lender of any
payment relating to any Contract pursuant hereto, nor shall the Lender be
required or obligated in any manner to perform or fulfill any of the obligations
of Grantor under or pursuant to any Contract, or to make any payment, or to make
any inquiry as to the nature or the sufficiency of any payment received by them
or the sufficiency of any performance by any party under any Contract, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to them
or to which they may be entitled at any time or times.

 

b.  
The Lender authorizes Grantor to collect its accounts, provided that such
collection is performed in a prudent and businesslike manner, and the Lender
may, upon the occurrence and during the continuation of any Event of Default and
without notice, limit or terminate said authority at any time. Upon the
occurrence and during the continuance of any Event of Default, at the request of
the Lender, Grantor shall deliver to Lender all original and other documents
which created and/or relate to such accounts, including, without limitation, all
original orders, invoices and shipping receipts.

 

c.  
The Lender may at any time, upon the occurrence and during the continuance of
any Event of Default, without notifying Grantor of its intention to do so,
notify Account Debtors of Grantor, parties to the Contracts of Grantor, obligors
in respect of instruments of Grantor and obligors in respect of Chattel Paper of
Grantor that the Accounts and the right, title and interest of Grantor in, to
and under such Contracts, instruments and Chattel Paper have been assigned to
Lender and that payments thereunder or with respect thereto are to be made
directly to the Lender. Upon the request of the Lender, Grantor shall promptly
so notify such Account Debtors, parties to such Contracts, obligors in respect
of such instruments and obligors in respect of such Chattel Paper. Upon the
occurrence and during the continuance of any Event of Default, the Lender may,
in Lender's name or in the name of others, communicate with such Account
Debtors, parties to such Contracts, obligors in respect of such instruments and
obligors in respect of such Chattel Paper to verify with such parties, to the
Lender's satisfaction, the existence, amount and terms of any such Accounts,
Contracts, Instruments or Chattel Paper. Notwithstanding the foregoing, Lender
shall not notify or otherwise communicate with any parties to Contracts or
Account Debtors of Grantor except upon the occurrence of any Event of Default.

 
 
5

--------------------------------------------------------------------------------

 

d.  
Without limiting the foregoing and Lender's rights as set forth in the
foregoing, any action by the Lender pursuant to or as described in Section 4(b)
or Section 4(c) hereof shall be in compliance with the provisions set forth in
Section 12(b)(v) hereof.

 

5.  
Representations and Warranties of Grantor. Grantor represents and warrants as
follows:

 

a.  
Grantor is a corporation duly organized, existing and in good standing under the
laws of the Delaware, (b) has the legal power to own its property and to carry
on its business as now being conducted, and (c) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary, except where the failure to so
qualify or be in good standing would not have a Material Adverse Effect;

 

b.  
Grantor is, and as to Collateral acquired by it from time to time after the date
hereof Grantor will be, the owner of all Collateral free from any liens, other
than liens created hereby and other than Permitted Liens;

 

c.  
This Agreement creates, for the benefit and security of Lender in respect of the
Obligations, a legally valid and binding lien on, pledge of, and security
interest in the Collateral and, upon the filing of a UCC Financing Statement,
and any applicable filings with respect to Copyrights, Patents or Trademarks in
respect of the Collateral, such lien, pledge and security interest will be
perfected and will have priority over the claims of any other present and future
creditors of the Company (other than Permitted Liens or liens upon such of the
Collateral that must be perfected by possession or control of such Collateral);
and

 
 
6

--------------------------------------------------------------------------------

 

d.  
Grantor's chief executive office, principal place of business and the place
where Grantor maintains its records concerning the Collateral are each presently
located at the address set forth on the signature page hereof; and Grantor's
Federal taxpayer identification number and Grantor's organizational
identification number under the laws of the State in which Grantor, as a
registered organization, was organized are as set forth on the signature page
hereto.

 

6.  
As to the Collateral.

 

a.  
Notwithstanding anything to the contrary contained herein, the assignment by
Grantor herein stated is intended to be an assignment for security purposes and
is not intended to divest Grantor of its ownership of the Collateral, except as
otherwise provided herein.

 

b.  
So long as no Event of Default has occurred and is continuing, (i) Grantor shall
retain title to and record ownership of the Collateral, and (ii) Grantor shall
be entitled to receive any and all income or distributions made with respect to
the Collateral, except as provided in Section 6(c) hereof.

 

c.  
Upon the occurrence and during the continuance of an Event of Default, all
income and proceeds of the Collateral which are received by Grantor shall be (i)
received in trust for the benefit of the Lender, (ii) segregated from other
funds of Grantor, and (iii) forthwith paid over by Grantor to the Lender (for
application in accordance with this Agreement) in the same form as so received.

 

7.  
Covenants of Grantor. Grantor covenants and agrees with Lender that unless
approved by Lender:

 

a.  
Grantor shall not sell, assign (by operation of law or otherwise), or otherwise
transfer any of the Collateral, or attempt or contract to do so, or grant any
option with respect to any of the Collateral, except inventory in the ordinary
course of business.

 

b.  
Grantor shall not, directly or indirectly, create or permit to exist any lien
upon or with respect to any of the Collateral, and shall defend the Collateral
against, and take such other action as is necessary to remove, any lien on the
Collateral, except for the lien created hereby and any Permitted Liens.

 

c.  
Grantor shall maintain all tangible Collateral in good condition and repair,
ordinary wear and tear excepted.

 

d.  
Grantor shall maintain on the Collateral property damage and liability insurance
in such amounts, against such risks, and in such forms and with such companies
as are customarily maintained by businesses similar to Grantor. Each such policy
shall not be materially altered or canceled, and the coverage will not be
materially reduced, in any case, without at least thirty (30) days' prior
written notice to the Lender. Grantor shall provide the Lender with satisfactory
evidence of such insurance coverage at the request of the Lender.

 
 
7

--------------------------------------------------------------------------------

 

e.  
Grantor shall promptly pay when due all property and other taxes, assessments
and government charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral, except to the extent
the validity thereof is being contested in good faith and by appropriate
proceedings and adequate reserves are being maintained in connection therewith;
provided that this Section 7(f) shall not apply to claims for labor, materials
or supplies which Payee consents in writing shall be excluded herewith,
notwithstanding that such claims, if unpaid, might become a lien or charge upon
such properties or any part thereof.

 

f.  
Grantor shall keep and maintain at its own cost and expense satisfactory and
reasonably complete records of the Collateral. Grantor shall furnish the Lender
with such information regarding the Collateral as the Lender may reasonably
request from time to time and shall allow the Lender, upon reasonable notice,
access during normal business hours to inspect the Collateral and Grantor's
records, accounts and books pertaining to the Collateral, provided that no
restriction as to normal business hours shall be required during the continuance
of an Event of Default.

 

g.  
Grantor shall not knowingly take or omit to take any action, the taking or
omission of which might impair Lender's lien on the Collateral or adversely
affect the value of the Collateral.

 

h.  
Upon the occurrence and during the continuance of any Event of Default, Grantor
shall not grant any extension of the time of payment of any of its Accounts,
Chattel Paper, Instruments or amounts due under any of its Contracts or
Documents, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon other than trade discounts
and rebates granted in the ordinary course of Grantor's business.

 

i.  
Grantor shall (i) protect, defend and maintain the validity and enforceability
of the Copyrights, Patents and Trademarks, (ii) use commercially reasonable
efforts to detect infringements of the Copyrights, Patents and Trademarks and
promptly advise the Lender in writing of material infringements detected, and
(iii) not allow any material Copyrights, Patents or Trademarks to be abandoned,
forfeited or dedicated to the public without the written consent of the Lender,
unless any such abandonment is appropriate in accordance with reasonable and
customary business practice.

 
 
8

--------------------------------------------------------------------------------

 

j.  
Grantor shall not execute or authorize to be filed in any public office any UCC
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) except UCC financing statements filed or to be
filed in respect of and covering the lien created by this Agreement

 

k.  
Grantor shall not amend, modify, waive, take any action or fail to take any
action with respect to all or a portion of any Contract which Grantor reasonably
expects or should expect would adversely affect Lender's interest in the
Collateral (including, but not limited to, the value of the Collateral) or which
affect the timing, value or amount of any proceeds due under any Contract.

 

8.  
Further Assurances. Grantor agrees, at any time and from time to time, at the
expense of Grantor, and upon request of the Lender, to promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Lender to
exercise and enforce Lender's rights and remedies hereunder with respect to any
Collateral, including, without limitation, (i) delivering and causing to be
flied any financing or continuation statements (including in lieu" continuation
statements) under the UCC with respect to the security interests granted hereby,
(ii) obtaining "control" by or on behalf of Lender of any Investment Property,
Deposit Accounts, Letter-of-Credit Rights or Electronic Chatter Paper (with
reference to applicable provisions of the UCC with respect to "control" for such
items of Collateral), (iii) placing the interest of the Lender as lienholders on
the certificate of title (or similar evidence of ownership) of any Equipment
constituting Collateral owned by Grantor which is covered by a certificate of
title (or similar evidence of ownership), (iv) filing or cooperating with the
Lender in filing any forms or other documents required to be recorded with the
United States Patent and Trademark Office, United States Copyright Office, or
any actions, filings, recordings or registrations in any foreign jurisdiction or
under any international treaty, required to secure or protect Lender's interest
in the Collateral, (v) transferring Collateral to the possession of the Lender
(if a security interest in such Collateral can only be perfected by possession),
(vi) executing and delivering or causing to be delivered written notice to
insurers of Lender's security interest in, or claim in or under, any policy of
insurance (including unearned premiums), and (vii) using its best efforts to
obtain acknowledgements from bailees having possession of any Collateral and
waivers of liens from landlords and mortgagees of any location where any of the
Collateral may from time to time be stored or located. If Grantor executes and
delivers any document or instrument pursuant to this Section 8, such document or
instrument shall be in form and substance reasonably satisfactory to the Lender
and a copy thereof shall be provided by Grantor to the Lender; and if Grantor
takes any other action pursuant to this Section 8, such action shall be taken
with the prior written consent of the Lender and notice thereof shall be given
by Grantor to the Lender.

 
 
9

--------------------------------------------------------------------------------

 

9.  
Security Interest Absolute. All rights of the Lender and the assignment and
security interest hereunder, and all obligations of Grantor hereunder, shall
remain in full force and effect and shall secure the Obligations, and shall be
absolute and unconditional, irrespective of:

 

a.  
any change in the time, manner or place of payment of, or in any other term of,
all or any of the Obligations or any other amendment or waiver of or any consent
to any departure from the Note; or

 

b.  
any taking, exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations; or

 

c.  
any manner of application of any Collateral, or proceeds thereof, to all or any
of the Obligations or any manner of sale or other disposition of any Collateral;
or

 

d.  
any other circumstances other than releases, waivers and the like by the Lender
that might otherwise constitute a defense available to, or a discharge of,
Grantor's obligations hereunder or Lender's security interest hereunder.

 

10.  
Continuing Security Interest; Sale of Participations; Release of Collateral.
This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until the payment in full of the
Obligations (subject to Section 14 hereof), (ii) be binding upon Grantor, its
successors and its permitted assigns under the Note, and (iii) inure to the
benefit of, and be enforceable by (subject to the terms hereof), the Lender and
its successors and assigns. No sales of participations in, and no other sales,
assignments, transfers or other dispositions of, any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
by the Lender shall in any manner affect the lien granted to the Lender
hereunder. Subject to Section 14 hereof, upon the payment in full of the
Obligations, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Grantor. Upon any such termination, the Lender
will, at Grantor' expense, execute and deliver to Grantor such documents as
Grantor shall reasonably request to evidence such termination. The Lender shall,
at the request of Grantor, deliver any document reasonably necessary to release
any lien granted hereunder with respect to any Collateral Grantor is
transferring.

 

11.  
Lender's Duties. The powers conferred on the Lender hereunder are solely to
protect Lender's interest in the Collateral as a secured party and shall not
impose any duty upon the Lender to exercise any such powers. Except for the safe
custody of any Collateral in Lender's possession and the accounting for money
actually received by Lender hereunder, the Lender shall not have any duty as to
any Collateral or as to the taking of any necessary steps to preserve any rights
pertaining to any Collateral. The Lender shall not have any responsibility or
liability for the collection of any proceeds of any Collateral or by reason of
any invalidity, lack of value or uncollectability of any of the Collateral. The
Lender shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in the Lender's possession if such Collateral is
accorded treatment substantially equal to that which the Lender accords its own
property.

 
 
10

--------------------------------------------------------------------------------

 

12.  
Events of Default; Remedies Upon Default; Actions by Lender.

 

a.  
The occurrence of an Event of Default under and as defined in the Note shall
constitute an "Event of Default" hereunder.

 

b.  
If any Event of Default shall have occurred:

 

i.  
The Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to Lender (or any
of them), all the rights and remedies of a secured party on default under the
UCC (whether or not the UCC applies to the affected Collateral), and may also,
without notice of any kind or demand of performance or other demand (all and
each of which demands and notices are hereby expressly waived to the maximum
extent provided by the UCC and other applicable law) reclaim, take possession,
recover, store, maintain, finish, repair, prepare for sale or lease, advertise
for sale or lease and sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker's board or at the
Lender's offices or elsewhere, for cash, on credit, or for future delivery, and
upon such other terms as the Lender may deem commercially reasonable. In
connection with the liquidation, sale or other disposition of the Collateral,
the Lender is granted a non-exclusive, royalty-free license or other right to
use, without charge, Grantor' labels, patents, copyrights, trade secrets, trade
names, trademarks, service marks, or any similar property as it pertains to the
Collateral, in completing a liquidation, sale or other disposition of the
Collateral. The Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Grantor agrees that in any sale of any
of the Collateral, whether at a foreclosure sale or otherwise, the Lender is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law (including compliance with such procedures as
may restrict the number of prospective bidders and the Lender, require that such
prospective bidders and the Lender have certain qualifications and restrict such
prospective bidders and the Lender to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), and Grantor further agrees that
such compliance shall not result in such sale being considered or deemed not to
have been made in a commercially reasonable manner, nor shall the Lender be
liable or accountable to Grantor for any discount allowed by reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.

 
 
11

--------------------------------------------------------------------------------

 

ii.  
Grantor authorizes the Lender, on the terms set forth herein, to enter the
premises where the Collateral (or any part of it) is located, to take possession
of the Collateral (or any part of it), and to pay, purchase, contract, or
compromise any encumbrance, charge or lien which, in the opinion of the Lender,
appears to be prior or superior to its security interest. Grantor further
agrees, at the Lender's request, to assemble the Collateral and make it
available to the Lender at places which the Lender shall reasonably select. To
the maximum extent permitted by applicable law, Grantor hereby waives all
claims, damages, and demands against the Lender arising out of the repossession,
retention or sale of the Collateral.

 

iii.  
The Lender may sell Collateral without giving warranties as to such Collateral.
The Lender may specifically disclaim any warranties of title or the like. The
foregoing will not be considered adversely to affect the commercial
reasonableness of any sale of Collateral.

 

iv.  
If the Lender sells any of the Collateral upon credit, Grantor will be credited
only with, and at the time of, payments actually made by the purchaser in such
sale received by the purchaser and applied to the indebtedness of such
purchaser. In the event the purchaser in such sale fails to pay for the
Collateral, the Lender may resell the Collateral and Grantor shall be credited
with the proceeds of the resale in accordance with the preceding sentence. In
the event the Lender purchase any of the Collateral being sold, the Lender may
pay for the Collateral by crediting some or all of the amounts described in
clauses first, second, third and fourth of Section 12(b)(vi) hereof.

 

v.  
Any cash held by the Lender as Collateral and all cash proceeds received by the
Lender in respect of any sale of, collection from, or other realization upon,
all or any part of the Collateral or the exercise of any other remedies
consequent upon an Event of Default shall be applied in whole or in part by the
Lender against all or any part of the Obligations in the following order;

 
 
12

--------------------------------------------------------------------------------

 
First, to the Lender in an amount sufficient to pay in full the Obligations,
including all reasonable fees, costs, expenses, liabilities and advances
incurred or made by the Lender in connection with the sale, disposition or other
realization of the Collateral, including without limitation, reasonable
attorneys' fees;
 
Second, upon payment in full of all the Obligations, to Grantor or to whomsoever
may be lawfully entitled to receive such surplus.
 

vi.  
Grantor shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to fully pay the Obligations, and
Grantor also shall be liable for the reasonable costs and expenses (Including
reasonable attorneys' fees and expenses) incurred by Lender to collect such
deficiency.

 

vii.  
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral.

 

13.  
Expenses. Grantor shall upon demand pay to the Lender the amount of any and all
reasonable expenses, including the reasonable and necessary fees and expenses
the Lender's counsel and of any experts and agents, which the Lender may incur
in connection with (a) the administration of this Agreement, (b) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (c) the exercise or enforcement of any of the rights of the
Lender hereunder, or (d) the failure by Grantor to perform or observe any of the
provisions hereof or of under the Note.

 

14.  
Reinstatement. This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against Grantor for
liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor's property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a "voidable
preference," "fraudulent conveyance," or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

15.  
Amendments, Etc. No amendment or waiver of any provision of this Agreement, nor
consent to any departure by Grantor herefrom, shall in any event be effective
unless the same shall be in writing and signed by the parties necessary to amend
the Note, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 
 
13

--------------------------------------------------------------------------------

 

16.  
Cumulative Remedies. The rights and remedies hereunder provided are cumulative
and may be exercised singly or concurrently, and are not exclusive of any rights
and remedies provided by law. The Lender shall not by any act, delay, omission
or otherwise be deemed to have waived any of their respective rights or remedies
hereunder, nor shall any single or partial exercise of any right or remedy
hereunder on any one occasion preclude the further exercise thereof or the
exercise of any other right or remedy.

 

17.  
Lender May Perform; Reimbursement; Power of Attorney.

 

a.  
If Grantor fails to perform any obligation of Grantor under this Agreement, the
Lender may, but shall not have the obligation to, without prior notice to or
obtaining the consent of Grantor, perform that obligation on behalf of Grantor,
including, without limitation, obtaining insurance coverage for the Collateral
and satisfying tax obligations or liens on the Collateral. Grantor shall
reimburse the Lender on demand for all reasonable expenses and reasonable
attorneys' fees incurred by the Lender in performing any such obligation,
including interest at the interest rate specified in the Note.

 

b.  
Grantor hereby absolutely and irrevocably constitutes and appoints the Lender as
Grantor's true and lawful agent and attorney-in-fact, with full power of
substitution, in the name of Grantor: (a) to take any and all such action as the
Lender or any of its agents, nominees or attorneys may, in its or their sole and
absolute discretion, reasonably determine as necessary or advisable for the
purpose of maintaining, preserving or protecting the security constituted by
this Agreement or any of the rights, remedies, powers or privileges of the
Lender under this Agreement; and (b) generally, in the name of Grantor to
exercise all or any of the powers, authorities and discretions, conferred on or
reserved to the Lender by or pursuant to this Agreement, and (without prejudice
to the generality of any of the foregoing) to seal and deliver or otherwise
perfect any deed, assurance, agreement, instrument or act as the Lender may deem
proper in or for the purpose of exercising any of such powers, authorities or
discretions, in each case. Grantor hereby ratifies and confirms, and hereby
agrees to ratify and confirm, whatever lawful acts the Lender or any of its
agents, nominees or attorneys shall do or purport to do in the exercise of the
power of attorney granted to the Lender pursuant to this Section 17(6), which
power of attorney, being given for security, is irrevocable. Notwithstanding
anything to the contrary in this Section 17(b), no such action as Grantor's true
and lawful agent and attorney-in-fact may be taken by Lender except upon the
occurrence of any Event of Default.

 

18.  
Addresses for Notices. Ail notices and other communications to any party
provided for hereunder shall be in writing and mailed by registered or certified
mail, return receipt requested, to the addresses for the Grantor and the Lender
set forth on the signature pages hereto, or, as to any party, to such other
address as shall be designated by such party in a written notice to each other
party complying as to delivery with the terms of this Section 18: All such
notices and other communications shall be effective (i) upon personal delivery
to the party to be notified; (ii) on the date of first attempted delivery after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; (iii) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.

 
 
14

--------------------------------------------------------------------------------

 

19.  
Forbearance; Delay. Any forbearance, failure or delay by the Lender in
exercising any right, power or remedy hereunder shall not preclude the exercise
thereof. Every right, power or remedy of the Lender shall continue in full force
and effect until such right, power or remedy is specifically waived by an
instrument in writing executed by the Lender.

 

20.  
Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceabiilty without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

21.  
Successors and Assigns. This Agreement is for the benefit of the Lender and its
successors and assigns, and in the event of an assignment of all or any of the
Obligations, the rights hereunder, to the extent applicable to the indebtedness
so assigned, may be transferred with such indebtedness. This Agreement shall be
binding on the Grantor and its respective successors and assigns.

 

22.  
Consent To Jurisdiction And Service Of Process. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF GRANTOR AND LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE GRANTOR AND LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF GRANTOR AND LENDER WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 
 
15

--------------------------------------------------------------------------------

 

23.  
Waiver Of Jury Trial. EACH OF GRANTOR AND LENDER WAIVES ITS RIGHT TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST ANY
OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
EACH OF GRANTOR AND LENDER AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL
BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH
OF GRANTOR AND LENDER FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

24.  
Advice of Counsel; Construction. Each of Grantor and Lender represents and
warrants that it has discussed this Agreement, including, without limitation,
Section 22 and Section 23 hereof, with its counsel. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of the Agreement.

 

25.  
Headings. The various headings in this Agreement are inserted for convenience
only and shall not affect the meanings or interpretation of this Agreement or
any provision hereof.

 

26.  
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York determined without reference to
principles of conflicts of law, except to the extent that the validity or
perfection of any security interest created hereunder, or remedies hereunder, in
respect of any item of the Collateral is governed by the laws of a jurisdiction
other than the State of New York.

 

27.  
Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original.

 
 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
 

        ADVANCE NANOTECH, INC.  
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Name:   Title:   Address:   Address: 600 Lexington Avenue
Floor 29
New York, New York 10022

 

        JANO HOLDINGS LIMITED  
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Name:   Title:   Address:   Address: Suite F8
International Commercial Centre
Casemates, Main Road
Gibraltar

 

 
 
17

--------------------------------------------------------------------------------

 